           Case 2:20-cv-00320-RSM-BAT Document 39 Filed 11/17/20 Page 1 of 1




1

2

3

4

5
                                UNITED STATES DISTRICT COURT
6                              WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
7

8    JOJO DEOGRACIAS EJONGA,

9                              Plaintiff,                 CASE NO. 2:20-cv-0320-RSM-
                                                          BAT
10           v.
                                                          ORDER GRANTING
11   STEPHEN SINCLAIR, et al.,                            DEFENDANT’S MOTION TO
                                                          EXTEND TIME TO REPLY
12                             Defendant.

13          The Court GRANTS defendants’ motion, Dkt. 37, and ORDERS:

14          1.    Defendant’s reply to plaintiff’s response to summary judgment is due no later

15   than November 25, 2020;

16          2.    The Clerk shall renote the motion for summary judgment, Dkt. 22, for November

17   27, 2020.

18          3.    The Court will not accept additional pleadings from plaintiff on the motion for

19   summary judgment.

20          4.    The Clerk shall provide copies of this order to the parties.

21          DATED this 17 th day of November 2020.

22

23                                                            A
                                                         BRIAN A. TSUCHIDA
                                                         United States Magistrate Judge

     ORDER GRANTING Defendant’s motion to
     extend time to reply - 1
